Title: To James Madison from Thomas Rodney, 7 August 1801
From: Rodney, Thomas
To: Madison, James


Dear Sir
Dover, Dalaware August 7th. 1801.
Having been too Unwell to write for a considerable Time past, I imbrace the Earliest Opertunity Affoarded by returning health to Acknowledge duly receiving by the mail your Attentive friendly & polite Answer to My former Letters. It contained all the Intelligence on the Subject that could be Expected; And I lament with you that it Affoarded no better consolation to the friends, of the Unfortunate Young Men from Dalaware Who were on board of the Insurgent. But they must bare the loss as an act of Providence. “He who gave hath taken away.” And who can presume to impeach his wisdom.
It is with pleasure I accept your congratulation—and I Sincerely rejoice with you On compairing, the prospects which the United States at present Affoard, with those difficulties and dangers that Surrounded us, when our Services were combined with Others in the Sovereign councils Of the Nation, to Rescue Our Country from the Vindictive hand of foreign Dispotism. Yet retired, as I am, out of view of the Motives of action I Forbare to Say Any thing particular on public Affairs But I cannot avoid expressing My good wishes that the present Administration, guided by Rectitude and Wisdom through a faithful discharge of their various duties, May under beneign Providence Dispense that prosperity and happyness to the United States Which the Constitution designed them to Enjoy.
Permit Me to intreat you to present My respectful complements to the President—and Please to accept the great Esteem & respect of Your Most Obedient
Thomas Rodney
 

   RC (DLC). Postmarked at Dover, 11 Aug.; docketed by Wagner as received 18 Aug.


   Neither Rodney’s letters nor JM’s reply have been found.


   The U.S. naval frigate Insurgente, having left port on 14 July 1800 and not being heard from again, was presumed lost (Knox, Naval Documents, Quasi-WarDudley W. Knox, ed., Naval Documents Related to the Quasi-War between the United States and France (7 vols.; Washington, 1935–38)., 7:368).


   Thomas Rodney (1744–1811), father of Caesar Augustus Rodney, was a Delaware jurist of idiosyncratic political views. He disliked both Federalists and Republicans in equal proportions, but in 1803 he accepted an offer from Jefferson to serve as a land commissioner and territorial judge in the Mississippi Territory (William Baskerville Hamilton, Anglo-American Law on the Frontier: Thomas Rodney and His Territorial Cases [Durham, N.C., 1953], pp. 59–62).

